Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous action not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,6,8-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 2, after “photo spacers”, please insert - - a black matrix - - 
In claim 1, at line 4, please replace “forming a back matrix - - with the black matrix - - .
In claim 1, at line 5, after “irradiating the”  please insert - - photoresist with a pattern including the black matrix and the- - 
	In claim 1, please delete lines 8-11 (redundant doping step language)
	In claim 1, at line 19, please replace “photo-initiators” with - - -photo-initiator- -
	In claim 1., at line 21, please delete “an identical photo-initiator is arranged in the black matrix, and” 
	In claim 1, please delete lines 27-29 (this is incorporated into the claims in the amendment at lines 2,4 and 5)
In claim 3, at lines 2-6, please replace “doping the photo-initiator.... wherein the black matrix”  with - -irradiating includes a pattern for a black matrix which - - .
Please delete claims 5 (they are formed in the same photoresist layer, so the compositions are the same).
In claim 6, at line 2, please replace “2, wherein the same photo-initiator is arranged in the black matrix, and “ with - - 3, wherein - -  (claim 2 does not introduce the black matrix in the most recent amendment). 
In claim 9, at line 2, please replace “2,” with - - 3, - - (claim 2 does not introduce the black matrix). (also applies to claims 10-12,14,15,17 and 25) 
Claims 11,12 and 17 should recite that the transparent medium is a colored transparent medium [0022]. 
In claim 19, at line 2, please replace “2,” with - - 3, - - (claim 2 does not introduce the black matrix). 
In  claim 19, at line 2-3 , please replace “each made of black color filter spacer, wherein the black color filter spacer is” with - - all colored black and are - - .
In claim 20, at line 2, please replace “2,” with - - 3, - - (claim 2 does not introduce the black matrix). 
Claim 23 needs to recite (two) development steps recited to form the pattern from the exposure/irradiated photoresist. (one for each photoresist)
In claim 23, the resist with the second photo-initiator should be introduced as - - a second photoresist” and referred to as - - the second photoresist- - thereafter.
In claim 24 at line 1, please replace “2,” with - - 3, - - (claim 2 does not introduce the black matrix). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Obara et al. JP 2006-119327.
Obara et al. JP 2006-119327 (machine translation attached) describes the formation of spacers and alignment features using the same resist. A glass substrate was coated with a black photoresist and a light shielding layer (22) was formed. Then red, green and blue pigmented resists (23R, 23G, 23B) were used to form the pixel layers. An ITO layer (24A) was then coated on this. A negative acting photosensitive resin was then coated on the ITO layer and exposed using a mask having completely light shielding portions, completely light transmitting openings for exposing the taller spacer features and opening with an colored semi-transmissive ITO coating (55% at 365nm, 20% at 335nm and 6% at 314nm). After the exposure, development and heat treatment, the spacer column had had a height of 3.5 microns and the alignment features had a height of 1.5 microns [0044-0050]. 

    PNG
    media_image1.png
    153
    230
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    107
    221
    media_image2.png
    Greyscale

The alignment feature is considered to meet the limitation of the second spacer. 
The applicant argues that the prior art did not teach the spacer and black matrix being different structures.  Claim 2 and 5 do not recite a black matrix. As only two spacers are formed, only one filtering means, which inherently filters the multiple different wavelengths emitted by the source.  Contrary to the argued position, the claims do not require exposure of different areas of the resist ONLY with differing wavelengths.  Claim 2 requires the mask to “filter the different wavelengths of light passing through the mask” which is met by any filtering means which changes the intensity of the light passing through the filter area and the irradiation with “at least two types of light rays of different wavelengths”, which is met using any broadband/polychromatic source.  Both the open “comprising” language of the preamble and the “at least” clearly open each exposure area to exposure with other, unrecited wavelengths in common (ie the same wavelengths). Only gratings are monochromatic in the light transmitted.

Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsusei et al.  JP 2009-151071.
Matsusei et al.  JP 2009-151071 (machine translation attached) teaches a negative resist coated on a glass substrate having a coated thickness of 4.8 microns.  A photomask having a light shielding portion, an area complete transmittance, an area with an ITO film (13.5% transmittance) and a grey-tone area (48% transmittance). The exposure and development results in a first spacer with a height of 3.9 microns, a second spacer with a 3.0 micron height and an orientation control rib with a height of 1.1 microns [0058-0059]. Example 2 is similar [0059-0060].  The semitransparent film can be a halftone film of a metal oxide or Cr which attenuates the ultraviolet. [0043]. Alternatively, a fine pattern (grey-tone) can be formed of a combination of fine lines which block light and fine spaces which transmit it (sub-resolution features, where the unprinted lines reduce the exposure/intensity relative to unblocked openings) [0044-0045]. 


The applicant argues that the prior art did not teach the spacer and black matrix being different structures.  Claim 2 and 5 do not recite a black matrix.

8.	Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kishimoto JP 2010-014870.
Kishimoto JP 2010-014870 teaches the manufacture of a photomask where a Cr light shielding film coated on a glass substrate is patterned by etching to form light transmitting openings in the Cr film. The result was then coated with 10 nm of CrN, which was patterned to form a translucent coating over the areas corresponding to the black matrix [0070-0072]. This was used with a negative photoresist  coated on a glass substrate to form a black matrix (7) and spacers (15) [0073-0077]. The height of the columnar spacer is 4.06 microns and the height of the black matrix is 1.23 microns, so the height difference is 2.83 microns (table 1, [0081-0083]). This is the process of figure 4. 

    PNG
    media_image3.png
    231
    227
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    239
    225
    media_image4.png
    Greyscale
The photomask used figure 5 is similar to that used in figure 4, but also has a semi-transmissive portion (20) corresponding to a rib/alignment control protrusion (27).  Additionally sub-spacers (not shown can be provided) having a protrusion which is slightly lower than the columnar spacer (15) [0062-0065]. The translucent/halftone portion (31) can be formed of various materials including films of oxides, nitride and/or carbides of chromium, molybdenum silicide, tantalum, aluminum, and silicon.  The translucent film can be a single or multiplayer  [0047-0051]. The height of the columnar spacer (15) is 1-5 microns [0029]. 
	With respect to claims 2 and 5, the spacers and black matrices are separate and the black matrix is held to be the second spacer.

Claim 1-3,5,6,9,11,12,14,15,18-22 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Kishimoto JP 2010-014870, in view of Matsusei et al.  JP 2009-151071.
It would have been obvious to modify the process of Kishimoto JP 2010-014870 by forming (sub)spacers and/or orientation control features with differing heights, such as those taught by Matsusei et al.  JP 2009-151071, based upon the direction to these features at [0062-0065] of Kishimoto JP 2010-014870 and the additional spacer (27) illustrated in figure 5.
	As discussed above Kishimoto illustrates spacers (15,27) forming using the same resist as the black matrix (7), but separated spatially from the black matrix, particularly figure (27) and Matsusei et al. establishes that it is known to form two spacers of differing heights and an orientation control feature in the same resist. The limitation of the claims are met.

Claim 1-3,5,6,9-12,14,15,18-22 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Kishimoto JP 2010-014870, in view of Matsusei et al.  JP 2009-151071, further in view of Shih et al. 200901115954,  Kawaguchi et al. JP 2013-101361 and/or Kim KR 10-2004-0104799.
Shih et al. 200901115954 teaches with respect to figures 3A-3C, a positive or negative resist coated on the substrate. The resist is exposed using a multi-level transparent mask, which can be a grey level mask, slit mask, diffractive mask or other mask.  After exposure, the resist is developed to form spacer with different dimensions/heights [0056-0058].
Kim KR 10-2004-0104799 (machine translation attached) teaches using a single exposure to simultaneously form the black matrix and spacer. The mask includes a diffraction grating pattern. Figure 3a shows a glass substrate (105) with color filter patterns (107). This is provided with a (negative acting) black matrix photoresist material (170) in figure 3b which is as thick as the desired spacer.  Figure 3c shows this being exposed using a diffraction (grating) mask (180) using UV light. The light is entirely transmitted in region (a), the light is entirely blocked in region (c) by the metal film and only a portion of the light is transmitted in the grating/slit section (b) (the rest is diffracted, [63]).  The negative acting (acryl) material is used in the illustration as the largest exposure (a) yields the highest portion of the pattern in figure 3c and 3d [36-70]. 

    PNG
    media_image5.png
    181
    495
    media_image5.png
    Greyscale
       	
    PNG
    media_image6.png
    251
    500
    media_image6.png
    Greyscale

The other figures and associated text have similar teachings.
             Kawaguchi et al. JP 2013-101361 (machine translation attached) teaches in figure 1,4 and 5, the use of a mask with four light shielding features and semi-transmissive materials/elements in the central and right opening in the light shielding layers to form three different height features in a negative photoresist [0160]. Figure 2 and 15 shows the use of a mask to form four or five different heights [0033,0140,0152]. The formation of a spacer, gap adjusting layer and orientation control projection using a black colored negative resist is taught [0161,0162]. The use of grids and gratings are  disclosed with respect to figures 2,4-7,10,16,21 and 23 is also disclosed 

    PNG
    media_image7.png
    303
    297
    media_image7.png
    Greyscale
        
    PNG
    media_image8.png
    202
    297
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    137
    315
    media_image9.png
    Greyscale

	In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Kishimoto JP 2010-014870 and Matsusei et al.  JP 2009-151071 by using a diffractive (grating) mask having diffractive/grating areas which reduce the transparency in place of at least some of the partially transmitting areas such as those taught by Shih et al. 200901115954, Kawaguchi et al. JP 2013-101361 and/or Kim KR 10-2004-0104799.

Claim 1-3,5,6,9,11,12,14,15,17-22 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Kishimoto JP 2010-014870, in view of Matsusei et al.  JP 2009-151071, further in view of Hansel et al. 20020142234.
Hansel et al. 20020142234 teaches that mask substrates can be glass or transparent resins, such as polymethyl methacrylate [0013]
	In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Kishimoto JP 2010-014870 and Matsusei et al.  JP 2009-151071 by replacing the glass mask substrate with a transparent/optical resins, such as the PMMA taught by Hansel et al. 20020142234, with a reasonable expectation of success based upon it being a known optical substrate

Claim 1-3,5,6,9-12,14,15,17-22 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Kishimoto JP 2010-014870 and Matsusei et al.  JP 2009-151071 combined with Shih et al. 200901115954,  Kawaguchi et al. JP 2013-101361 and/or Kim KR 10-2004-0104799, further in view of Hansel et al. 20020142234.
In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Kishimoto JP 2010-014870 and Matsusei et al.  JP 2009-151071 in combination with Shih et al. 200901115954,  Kawaguchi et al. JP 2013-101361 and/or Kim KR 10-2004-0104799 by replacing the glass mask substrate with a transparent/optical resins, such as the PMMA taught by Hansel et al. 20020142234, with a reasonable expectation of success based upon it being a known optical substrate

Claim 2,5 and 23 is rejected under 35 U.S.C. 103 as obvious over Li et al. 20120242939, in view of Obara et al. JP 2006-119327
Li et al 20120242939 teaches the use of masks with differing transmission in figure 2. In figures 4-7, a first filter region (6) is formed including a spacer. In figures 8-9, a second colored resist is coated, exposed and developed to form a second filter area (7) together with a spacer. In figures 10-11, a third filter area (8) is formed with a spacer. In figure 14-1, the alternative where the spacers have a different height is illustrated. 

    PNG
    media_image10.png
    191
    552
    media_image10.png
    Greyscale

Figure 14-2 shows the case where two spacers with differing heights are formed in the same resist. 

    PNG
    media_image11.png
    231
    335
    media_image11.png
    Greyscale

It would have bene obvious to one skilled in the art to modify the processes of Li et al. 201202429391 in forming the structures of figures 14-1 or 14-2 to form the spacers with heights known to be useful in the art, such as the heights taught in Obara et al. JP 2006-119327 and using different ultraviolet exposure sources in the two separate exposures with a reasonable expectation of forming useful display devices. The two different exposure sources will inherently have different spectral distributions. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 5182029 (see masks and abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 2, 2022